                              Case 19-11642    Doc 123      Filed 08/20/21   Page 1 of 1
Entered: August 20th, 2021
Signed: August 19th, 2021

DENIED
Movant failed to serve claimant in accordance with Fed. R. Bankr.
P. 7004. The Objection to Claim [Dkt. No. 122] is overruled without
prejudice to Movant filing, noticing, and serving a new claim
objection in accordance with all applicable rules.




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MARYLAND
                                    GREENBELT DIVISION
                                                           D
                                IE
        In Re:                                         *
                  Donna Whitman                        *
                  Debtor                               *
                              EN

                             ORDER SUSTAINING OBJECTION TO PROOF OF CLAIM


        Upon consideration of Debtor’s Objection to Proof of Claim filed by Wells Fargo, N.A. and
        succeeded to by SN Servicing Corporation, good cause being shown, and the record herein, it is
        hereby
                  D



              ORDERED that the objection to proof of claim is sustained and
              ORDERED that any claim made with respect to Claim 5 in excess of the modification
        agreement attached hereto is disallowed.

        cc.
        John Gabel john.gabel@gabellegal.com
        Richard Rogers rrogers@cgd-law.com
        Wells Fargo LOGSECF@logs.com
        SN Servicing Corporation, 323 Fifth Street, Eureka, CA 95501

                                                “END OF ORDER”
